Ol0p0pDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 14-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of the steps of disallowing automatic shutdown of the engine within the engine idling reduction mode if a value of a state of charge of the voltage source is below a state of charge limit for permitting automatic shutdown of the engine and modifying the value of the state of charge limit as a function of a number of completed starts of the engine and a total fuel consumption of the engine. The primary reason for the allowance of claims 9 and 17 is the inclusion of the step of triggering an automatic restarting of the engine, if the engine is automatically shutdown, based on at least two separate temperature measurements of engine temperature, the at least two separate temperature measurements being obtained at two separate respective locations in the engine. The primary reason for the allowance of claim 22 is the inclusion of the steps of determining if a temperature condition for disabling automatic shutdown is satisfied, the temperature condition including at least one of ambient temperature being less than a predetermined ambient temperature value and charge air cooling temperature being less than a predetermined charge air cooling temperature value, setting a flag to one of ON if the temperature condition is satisfied, or OFF if the temperature is not satisfied and disallowing automatic shutdown of the engine within the engine idling reduction mode if the flag is set to ON.  The prior art of record does not disclose, suggest or make obvios to one skilled in the art modifying the value of the state of charge limit as a function of both the number of completed starts of the engine and a total fuel consumption of the engine or automatically restarting the engine when automatically shutdown based on at least two separate temperature measurements being obtained at two separate locations in the engine or disabling an automatic shutdown of the engine when at least one of ambient temperature or charge air cooling temperature are less than respective thresholds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747